Title: Cash Accounts, October 1772
From: Washington, George
To: 



[October 1772]



Cash


Octr  7—
To Ditto [cash] Won at Cards
£  2. 5. 0


10—
To Ditto Won at Ditto
12. 8. 0


11—
To Ditto receivd for Wool
0.16. 0


19—
To Cash receivd from Mr Geo: Johnston by his Brother Wm for [Anthony] Gholson & [David] Rankins Rents recoverd by him
30.15. 0



To Ditto recd of Messrs John & Geo. Fowler for the following Bills belonging to the Estate of Colo. Thos Colvill viz. Adam Stewart on Colin Dunlop Esqr. & Son 23d Jan. 1772 £222.13.3

Sterlg Ditto on Do Ditto 94.0.4 Sterling [Total] £316.13.7 25 prCt Excha. 79.3.5
395.17. 0


Contra


[Oct.]—
By Expences of a Trip to & from the Annapolis Races travelling
2.10.11



By Servants in the trip
0.17. 6



By sundry Tickets to the Plays there
1. 0. 0



By Do Do to the Ball Do
0.12. 0


7—
By Cash paid Mr Saml Gallaway for 2 Boxes of Claret contg 12 dozn @ 45/ Md Cy pr dozn
20.14. 0


9—
By Ditto pd Colo. Ab[raham] Barnes for the Horse Doctr [James] Craik bot for me of his Son John £50 Maryld Curry equal to
40. 0. 0



By Charity
2. 3. 0


10—
By Cash lost on the Races
1. 6. 0



By Ditto paid for a Hatt for Miss Custis
4. 4. 0



By Ditto to Mr Custis at Annapolis
2.14. 0


12—
By Ditto pd Dennis Curran Ditchg on my Mill Race
4.10. 0



By Ditto paid James Boyd
0. 6. 0



By Ditto paid James Cleveland Balle Acct
26. 7. 2



By Mr Gutridge of Norfolk for Leather
11.11.10


13—
By Cash paid Jonathan Palmer
12. 0. 0


14—
By Ditto pd Captn [John] Posey for his Right to 3000 Acres of Land undr the Kings Proclamation of Octr 1763 5 half Joes
11.11. 3


16—
By Cash pd Mr Harry Piper for 200 Bls Coals
7.10. 0


19—
By Ditto advanc’d Thomas Davis
1. 0. 0



By Ditto lodg’d with Messrs Robt Adam & Co.
375. 0. 0



By ditto paid Dominicus Havenor [Gubner]
1. 0. 0



By Mr Chas Turner puttg a Crystal in W[atch]
0. 1. 6



By Ditto repairg Mrs Washington’s Watch
0.12. 0



20—
By Rappa: Overseer his exps. up after Negros Cloaths
0. 5. 0



By Cash advancd Do to pay for Tobo Hogheads
1. 0. 0



By Tom Nokes for Soree’s
0. 4. 0



By Dominicus Havenor [Gubner]
16. 8. 4



By Mr [Archibald] Cunningham of Alexa. his Acct
1.11. 7


21—
By Cash to Willm Roberts—Miller
2. 0. 0



By Ditto to My Wife
5. 0. 0



By Ditto to Mr Jno. Custis
4. 0. 0



By Ditto to Miss Custis
3. 0. 0



By my travelling expens. to Williamsburg
3.15.10



Mr Custis’s Ditto to Ditto
1. 0. 8



Miss Custis’s Ditto to Ditto
0.12. 9



By Servants in going down
0. 6. 3


22—
By a years & 3 Months Ferriage at the lower Ferry on Rappa. opp[osit]e my Mothers
0.12. 6


